                                                                                           FILED
                                                                                           CLERK
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                                   2:39 pm, Jun 21, 2019
------------------------------------------------------------------X                U.S. DISTRICT COURT
ALBERTO CONDOLEO and ANNA CONDOLEO,                                           EASTERN DISTRICT OF NEW YORK
                                                                                   LONG ISLAND OFFICE
                                            Plaintiffs,
                                                                      ORDER
                 -against-                                            15-CV-4677 (SJF)(ARL)

GUANGZHOU JINDO CONTAINER CO., LTD.,
BRIDGEHEAD CONTAINER SERVICES LTD.,
APL CO. PTE LTD., and APL LTD. USA,

                                             Defendants.
------------------------------------------------------------------X
FEUERSTEIN, District Judge:

        Pending before the Court are the objections of plaintiffs Alberto Condoleo and Anna

Condoleo (collectively, “plaintiffs”) to the Report and Recommendation of the Honorable Arlene

R. Lindsay, United States Magistrate Judge, dated April 23, 2019 (“the Report”), recommending

that the motions of defendant Bridgehead Container Services Ltd. (“Bridgehead”) and defendants

APL Co. PTE Ltd. and American President Lines, Ltd., i/s/h as APL Ltd. USA (collectively,

“APL” or “the APL Defendants”) for summary judgment pursuant to Rule 56 of the Federal

Rules of Civil Procedure be granted. For the reasons set forth below, plaintiffs’ objections are

overruled and the Report is accepted in its entirety.



I.      Discussion

        A.       Standard of Review

        Any party may serve and file written objections to a report and recommendation of a

magistrate judge on a dispositive matter within fourteen (14) days after being served with a copy

thereof. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). Any portion of such a report and

recommendation to which a timely objection has been made is reviewed de novo. 28 U.S.C. §


                                                          1
636(b)(1); Fed. R. Civ. P. 72(b)(3). The court, however, is not required to review the factual

findings or legal conclusions of the magistrate judge as to which no proper objections are

interposed. See Thomas v. Arn, 474 U.S. 140, 150, 106 S. Ct. 466, 88 L. Ed. 2d 435 (1985). To

accept the report and recommendation of a magistrate judge to which no specific, timely

objection has been made, the district judge need only be satisfied that there is no clear error

apparent on the face of the record. See Fed. R. Civ. P. 72(b); Spence v. Superintendent, Great

Meadow Corr. Facility, 219 F.3d 162, 174 (2d Cir. 2000) (a court may review a report to which

no timely objection has been interposed to determine whether the magistrate judge committed

“plain error.”)

       However, general objections, or “objections that are merely perfunctory responses argued

in an attempt to engage the district court in a rehashing of the same arguments set forth in the

original papers will not suffice to invoke de novo review.” Owusu v. New York State Ins., 655 F.

Supp. 2d 308, 312-13 (S.D.N.Y. 2009) (quotations, alterations and citation omitted); see also

Trivedi v. New York State Unified Court Sys. Office of Court Admin., 818 F. Supp. 2d 712, 726

(S.D.N.Y. 2011), aff’d sub nom Seck v. Office of Court Admin., 582 F. App’x 47 (2d Cir. Nov. 6,

2014) (“[W]hen a party makes only conclusory or general objections [] the Court will review the

Report strictly for clear error.[] Objections to a Report must be specific and clearly aimed at

particular findings in the magistrate judge’s proposal.” (quotations, alterations and citation

omitted)). Any portion of a report and recommendation to which no specific timely objection is

made, or to which only general, conclusory or perfunctory objections are made, is reviewed only

for clear error. Owusu, 655 F. Supp. 2d at 312-13; see also Bassett v. Electronic Arts, Inc., 93 F.

Supp. 3d 95, 100-01 (E.D.N.Y. 2015).




                                                  2
        Whether or not proper objections have been filed, the district judge may, after review,

accept, reject, or modify any of the magistrate judge’s findings or recommendations. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b). Although a district judge may “receive further evidence” upon

de novo review, 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3), “[c]ourts generally do not

consider new evidence raised in objections to a magistrate judge’s report and recommendation

absent a compelling justification for failure to present such evidence to the magistrate judge.”

New York City Dist. Council of Carpenters Pension Fund v. Forde, 341 F. Supp. 3d 334, 338

(S.D.N.Y. 2018), appeal withdrawn, No. 18-3693, 2019 WL 1222841 (2d Cir. Feb. 1, 2019)

(quotations and citation omitted); see also Hynes v. Squillace, 143 F.3d 653, 656 (2d Cir. 1998)

(“Considerations of efficiency and fairness militate in favor of a full evidentiary submission for

the Magistrate Judge’s consideration, and we have upheld the exercise of the district court’s

discretion in refusing to allow supplementation of the record upon the district court’s de novo

review.”)



        B.      Objections

        Initially, plaintiffs’ general objection “to the entirety of the Magistrate’s analysis,

discussion, findings, conclusions, decisions, and recommendations,” and request that “the Court

reject same in their entirety, especially the recommendations, and especially the dismissal of the

claims and, instead, rule in Plaintiffs’ favor regarding the summary judgment motion [sic], and

find that sufficient questions of fact exists, so as to warrant a trial of this action, all in accordance

with all the papers [they] submitted in opposition to the summary judgment motions[,]”

(Plaintiffs’ Objections to the Report [“Plf. Obj.”] at 2), are insufficient to invoke de novo review.

See, e.g. Colvin v. Berryhill, 734 F. App’x 756, 758 (2d Cir. May 18, 2018) (summary order)



                                                   3
(holding that a general objection to a magistrate judge’s report “merely referring the court to

previously filed papers or arguments does not constitute an adequate objection under [] Fed. R.

Civ. P. 72(b).” (quotations, alterations and citations omitted)); Benitez v. Parmer, 654 F. App’x

502, 503 (2d Cir. June 30, 2016) (summary order) (holding that the plaintiff’s general objection

to the magistrate judge’s report and recommendation, which merely asked the district court to

review his opposition to the defendants’ motion to dismiss, was insufficient to obtain de novo

review). Similarly, plaintiffs’ general objection to the Report’s recommendation that the

derivative claim of Anna Condoleo be dismissed, (see Plf. Obj. at 5), is insufficient to invoke de

novo review. Accordingly, except for the specific objections set forth below, the remainder of the

Report is reviewed only for clear error.

         Plaintiffs contend, inter alia, that Magistrate Judge Lindsay erred: (i) in finding that they

did not serve defendant Guangzhou Jindo Container Co., Ltd. (“Guangzhou”) with process in

this action, 1 (Plf. Obj. at 1); (ii) in omitting from the statement of facts in the Report “the

defective condition of the critical and subject door hinge,” (id.), i.e., the hinge of the header

beam on the subject container that purportedly “fractured without warning,” (Plaintiffs’

Memorandum of Law in Opposition to Defendants’ Respective Motions for Summary Judgment

[“Plf. Opp.”] at 2); (iii) in finding that plaintiffs’ breach of implied warranty claim against

Bridgehead is time-barred based upon the date that APL took possession of the container, since

Bridgehead, itself, “never established the date of delivery,” (Plf. Obj. at 3); (iv) in purportedly

finding that the APL Defendants “are not liable for breach of implied warranty because they are


1
  Plaintiffs also vaguely assert in their objections, dated May 7, 2019, that they “intend very soon to seek a default
judgment against [Guangzhou],” (Plf. Obj. at 1), but they have not done so to date. Indeed, plaintiffs have done
nothing to prosecute their claims against Guangzhou for over two and a half (2 ½) years, i.e., since September 6,
2016, when they filed a fourth (4th) motion for an extension of time to serve Guangzhou until November 7, 2016.
(DE 21).


                                                           4
lessors,” (id. at 3); and (v) in finding that the doctrine of res ipsa loquitur does not apply to the

APL Defendants “because the container was out of their exclusive control for three (3) days,”

(id. at 4), since “the requirement of exclusive control is not a rigid concept” and the alleged

defect “was due to the manner in which the metal was forged or cast[,] . . . [and] logic and reason

dictate that we connect any potential damage-causing conduct to the specific defect at issue.” (Id.

at 4).

         In addition, plaintiffs submit a purported “revised report” of their expert, David P. Pope

(the “Pope Report”), that they contend “is now a sworn report,” (Plf. Obj. at 1) (emphasis

omitted), because Magistrate Judge Lindsay excluded “the four-page unsworn letter” of Pope

that plaintiffs submitted in opposition to the motions for summary judgment on the basis that it

did not satisfy the admissibility requirements of Fed. R. Civ. P. 56(e) and, thus, constitutes

inadmissible hearsay. (Report at 11). Plaintiffs contend, inter alia, that “[d]ue to a clerical error

this sworn report was inadvertently submitted as an unsworn report in opposition to the summary

judgment.” 2 (Plf. Obj. at 1).




2
  Plaintiffs also: (i) indicate that “[b]y the end of this week (Sunday)” i.e., May 12, 2019, they (A) “intend to move
to either renew the motion for summary judgment on the basis of [Pope’s revised] report, or to amend their opposing
papers to include said report,” (Plf. Obj. at 1-2), and (B) “will respectfully request the Magistrate to reconsider said
motion” and to stay further proceedings, (id. at 2); and (ii) request that this Court “refrain from issuing a decision
regarding the Report until [they] have filed said motion.” (Id.). However, plaintiffs never filed any such motion to
renew or reconsider the Report, or to stay the proceedings. Similarly, plaintiffs contend that since the Report
rejected their “attempts to amend the pleadings via opposition to the summary judgment motion[,] . . . by week’s end
(Sunday), [they] intend to formally move to amend the pleadings and to request a stay. . . [and] again respectfully
request that the Court refrain from issuing a decision on the Report until Plaintiff [sic] prosecutes such motion and
obtains a stay.” (Id. at 5) (emphasis omitted). Again, plaintiffs never filed a motion to amend the pleadings or to stay
the proceedings.


                                                           5
                  1. Service of Process upon Guangzhou

         In support of their assertion that Guangzhou was served with process, plaintiffs submit

only an unsworn letter to their counsel from Legal Language Services (“LLS”), dated September

28, 2015, indicating, in relevant part, that “the Central Authority for China received your Hague

Request . . . on September 28, 2015.” 3 (Plf. Obj., Ex. B). Plaintiffs have not submitted any

admissible evidence indicating that they attempted to effect service by a method provided in the

Convention on the Service Abroad of Judicial and Extrajudicial Documents in Civil or

Commercial Matters (the “Hague Convention”), art. 15, Nov. 15, 1965, 20 U.S.T. 361, 658

U.N.T.S. 163 Hague Convention, i.e., that they transmitted a request for service, the summons

and complaint and the service fee to the Ministry of Justice of China (“MOJ”), which is the

designated Central Authority for China pursuant to Article 2 of the Hague Convention. 4 Other

than the September 28, 2015 unsworn and inadmissible letter from LLS attached to plaintiffs’

objections, 5 plaintiffs submit no proof in admissible form that China’s designated Central

Authority, the MOJ, ever received a request for service of process upon Guangzhou in



3
  The letter also indicates, inter alia, that it would “take an average of 5-8 months before proof of service [was]
returned to the applicant from China[;]” that “[o]nce service has been effected, the Certificate on page two will be
completed by the Chinese authorities and returned to LLS, along with a copy of all original documents forming a
part of the Request[;]” that proof of service would be in Chinese, but LLS would provide them “with a bid letter for
translation and certification of the proof of service[;]” and that “the entire packet of documents, including the final
translation, is submitted to the court as proof of service.” (Plf. Obj., Ex. B).

4
  Article 2 of the Hague Convention provides, inter alia, that “[e]ach Contracting State shall designate a Central
Authority which will undertake to receive requests for service coming from other Contracting States and to proceed
in conformity with the provisions of Articles 3 to 6.” Thus, the Central Authority is the designated recipient of
process in a Contracting State under the Hague Convention, and the MOJ is China’s designated Central Authority.
See, e.g. Prince v. Gov’t of People’s Republic of China, No. 13-cv-2106, 2017 WL 4861988, at * 6 (S.D.N.Y. Oct.
25, 2017), appeal dismissed, No. 17-3813 (2d Cir. Jan. 30, 2018) (citing Zhang v. Baidu.com Inc., 932 F. Supp. 2d
561, 563-64 (S.D.N.Y. 2013)).

5
  The unauthenticated emails between plaintiffs’ counsel and LLS from January 26, 2016 to September 1, 2016,
regarding LLS’s alleged attempts to obtain updates from “the Central Authority for China,” that were submitted by
plaintiffs with their motions to extend the time to serve Guangzhou, (see DE 19-21), are also not admissible
evidence.

                                                           6
accordance with the Hague Convention, i.e., they do not provide an affidavit of service from the

process server; proof of receipt of a request to serve from the MOJ; proof of payment of the

requisite service fee; or any other admissible evidence indicating proper service under the Hague

Convention. Accordingly, plaintiffs’ claims against Guangzhou are dismissed in their entirety.



               2. Alleged Omission of Defective Condition in Statement of Facts

       Contrary to plaintiffs’ contention, the statement of facts in the Report expressly includes

their assertion “that the lower hinge of the header bar broke, causing the header bar to break off

from the container and strike him.” (Report at 6). In addition, Magistrate Judge Lindsay

expressly refers to plaintiffs’ contentions regarding the defective hinge in her analysis of

plaintiffs’ claims. (See Report at 10 and 17). Accordingly, plaintiffs’ objection to the Report’s

statement of facts is without merit.



               3. Exclusion of Expert’s Report

       Plaintiffs contend, inter alia, that Magistrate Judge Lindsay’s exclusion of the unsworn

Pope Report “was a critical loss because, without said report, Plaintiffs’ breach of implied

warranty action failed against Bridgehead and APL Defendants.” (Plf. Obj. at 2).

       Initially, contrary to plaintiffs’ contention, the Pope Report attached to their objections is

not a “sworn report.” (Plf. Obj. at 1 and Ex. A). Rather, it is still a “four-page unsworn letter,”

(Report at 11), because there is no declaration pursuant to 28 U.S.C. § 1746 contained on any of

the four (4) pages of the report itself. There is only a declaration on the last page of the

separately paginated, six (6)-page curriculum vitae, which is attached to the report behind a

separately paginated, two (2)-page document listing the depositions and court proceedings in



                                                  7
which Pope previously testified. Thus, Pope only declares the truth and correctness of his

curriculum vitae attached to the report; not the report itself. Accordingly, the Pope Report

remains an inadmissible hearsay document that is not properly considered on a motion for

summary judgment.



               4. Breach of Implied Warranty Claims

       Even were the Court to consider the Pope Report and “revisit the breach of implied

warranty claim in light thereof,” as requested by plaintiffs, (Plf. Obj. at 3), Magistrate Judge

Lindsay also recommended that summary judgment be granted dismissing plaintiffs’ breach of

implied warranty claim against Bridgehead and APL on grounds unrelated to the Pope Report.

Specifically, the Report recommends, inter alia, that summary judgment be granted dismissing

plaintiffs’ breach of implied warranty claim (i) against Bridgehead as barred by the statute of

limitations, (see Report at 12-13); and (ii) against APL because, as a lessee of the container, APL

is “outside the manufacturing, selling or distribution chain,” (id. at 14) (quoting Ito v. Marvin

Windows of N.Y., Inc., 54 A.D.3d 1002, 1003, 865 N.Y.S.2d 119 (N.Y. App. Div. 2008)), and,

thus, “cannot be held liable for breach of the implied warranty of fitness for a particular

purpose.” (Report at 14).

       Plaintiffs’ objection to Magistrate Judge Lindsay’s finding that the statute of limitations

for their breach of implied warranty claim against Bridgehead accrued on October 23, 2008, “the

date Bridgehead placed [the] subject container into the stream of commerce by relinquishing

custody and control over the container to APL[,]” (Report at 13), is disingenuous. In plaintiffs’

counterstatement of material facts pursuant to Local Civil Rule 56.1(b) of the Local Rules of the

United States District Courts for the Southern and Eastern Districts of New York, they admitted,



                                                  8
inter alia, that October 23, 2008 is “the date on which APL took over possession, custody, and

control of the container[,]” (Pl. Rule 56.1 Stmt., ¶ 7), and that APL “had exclusive custody and

control over the subject container” from October 23, 2008 to August 11, 2012, (id., ¶ 9); and they

additionally asserted that “Bridgehead put the new subject container into the stream of commerce

on October 23, 2008.” (Id., ¶ 19). Thus, Magistrate Judge Lindsay correctly found that plaintiffs’

breach of implied warranty claim against Bridgehead accrued on October 23, 2008 and is barred

by the applicable statute of limitations.6

         Plaintiffs’ objection to the Report’s purported finding “that the APL Defendants are not

liable for breach of implied warranty because they are lessors[,]” (Plf. Obj. at 3), is without merit

because the Report does not find that the APL Defendants are lessors. To the contrary, the

Report correctly finds that “APL was a lessee of the container,” and that since APL “was not in

the business of selling or leasing containers[,] . . . [it] cannot be held liable for breach of the

implied warranty of fitness for a particular purpose.” (Report at 14). See Quinones v. Federated

Dep’t Stores, Inc., 92 A.D.3d 931, 931-32, 939 N.Y.S.2d 134 (N.Y. App. Div. 2012).



                  5. Negligence Claims against APL

         Plaintiffs’ objections to the Report’s finding that they are not entitled to an inference of

negligence under the doctrine of res ipsa loquitur are without merit. Under New York law, the

doctrine of res ipsa loquitur “allows a jury to consider circumstantial evidence and infer that the

defendant was negligent in some unspecified way” in cases where the plaintiff “is not in a


6
  Plaintiffs cite no support for their assertion that their “arguments/contentions in [their] sur-reply should have been
deemed admitted/conceded and should have carried the day[,]” (Plf. Obj. at 3), because Bridgehead did not file a
brief in reply thereto. There is no requirement that a movant serve and file a reply brief in further support of an
argument it previously raised, much less support for plaintiffs’ contention that the failure to serve and file a reply
brief amounts, in essence, to a waiver of an argument previously raised by the movant.


                                                           9
position to prove directly what actually happened or that a specific act of the defendant was

negligent.” Morejon v. Rais Constr. Co., 7 N.Y.3d 203, 205, 818 N.Y.S.2d 729, 851 N.E.2d 1143

(N.Y. 2006); see also Kambat v. St. Francis Hosp., 89 N.Y.2d 489, 655 N.Y.S.2d 844, 678

N.E.2d 456 (N.Y. 1997) (“Where the actual or specific cause of an accident is unknown, under

the doctrine of res ipsa loquitur a jury may in certain circumstances infer negligence merely from

the happening of an event and the defendant’s relation to it.”)

       Plaintiffs not only allege a specific defect, i.e., the hinge, they also assert the specific

cause of such defect, i.e., that the hinge was not properly heat treated after casting, which their

expert claims is “a standard step in the manufacture of a cast steel part.” (Plf. Obj., Ex. B at 3-4).

Assuming, arguendo, that the cause of the defect claimed by plaintiffs’ expert, i.e., the lack of

heat treatment, is the only possible cause of the hinge breaking, plaintiffs are improperly

attempting to use the doctrine of res ipsa loquitur to infer that APL, the lessee of the subject

container, was somehow negligent for the latent manufacturing defect of which they complain.

To the extent there may be other possible unknown causes of the defective hinge, Magistrate

Judge Lindsay correctly found that since “the container was outside the exclusive control of APL

leading up to and at the time of the accident Plaintiffs are not entitled to an inference of

negligence under res ipsa loquitur.” (Report at 17).



               6. Remainder of Report

       There being no clear error on the face of the Report with respect to the findings and

conclusions of Magistrate Judge Lindsay to which no specific objections are interposed, those

branches of the Report are accepted in their entirety. Accordingly, for the reasons set forth herein

and in the Report, plaintiffs’ claims against Guangzhou are dismissed; Bridgehead’s and APL’s



                                                  10
motions for summary judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure are

granted; and Bridgehead and APL are granted judgment as a matter of law dismissing plaintiffs’

claims against them in their entirety with prejudice.



II.    Conclusion

       For the reasons set forth above, plaintiffs’ objections are overruled and the Report is

accepted in its entirety. For the reasons set forth herein and in the Report, plaintiffs’ claims

against Guangzhou are dismissed in their entirety; Bridgehead’s and APL’s motions for

summary judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure are granted; and

Bridgehead and APL are granted judgment as a matter of law dismissing plaintiffs’ claims

against them in their entirety with prejudice. The Clerk of the Court shall enter judgment in

accordance with this Order and close this case.



SO ORDERED.

                                                        _____________/s/______________
                                                        SANDRA J. FEUERSTEIN
                                                        United States District Judge

Dated: June 21, 2019
       Central Islip, New York




                                                  11
